Citation Nr: 0417141	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for hypertensive heart disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk




INTRODUCTION

The veteran had active duty from June 1965 to June 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO), which granted service connection and assigned a 
30 percent rating for hypertensive heart disease.  

Because the veteran's appeal involves question as to the 
propriety of the initial rating assigned following grant of 
service connection for hypertensive heart disease, the Board 
has characterized the issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

This matter was remanded by the Board in November 2000.  
Development was undertaken by the Board in November2002.  
This lead to further remand for due process in August 2003.  
The matter is now before the Board for further appellate 
review.  By recent rating action the heart disease was 
recharacterized as coronary artery disease and listed as 
being under Code 7005.  Previously, this was rated as 
hypertensive heart disease under Code 7007.  The criteria are 
essentially the same, and the Board will proceed with 
adjudication.  It is also noted that a separate 10 percent 
rating has been assigned for hypertension as a result of this 
recent rating.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claim addressed by 
this decision has been obtained by the RO.  

2.  The veteran's hypertensive heart disease is manifested by 
symptoms of shortness of breath, chest pain and postoperative 
changes of median sternotomy and coronary artery bypass 
grafting with low ventilatory volumes with an ejection 
fraction of 67 percent.  There is no evidence of congestive 
heart failure.  

3.  The veteran has chest pain, apparently due to angina, at 
rest, his METS (as described below) are apparently less than 
3, he has been described as incapacitated due to failed 
coronary artery bypass grafting.


CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for an 
initial evaluation of 100 percent for hypertensive heart 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.74.104, Diagnostic 
Codes 7005-7007 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.  

As will be discussed below, the VCAA provisions have been 
considered and complied with as to the issue decided herein.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case a service connection application was 
received on July 1998.  Thereafter, in a rating decision 
dated in February 1999, the issue of entitlement to service 
connection for hypertensive heart disease was granted with an 
evaluation of 30 percent disabling.  The veteran filed a 
timely notice of disagreement on this decision.  

The AOJ, in correspondence dated April 2001, provided notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  The provisions of the VCAA were 
subsequently provided to the veteran in a November 2003 
supplemental statement of the case (SSOC).  

As noted, because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication granting the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 412 at 
13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. 412 at 13.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, 
a November 2003 SSOC informed the claimant of the VCAA 
provisions and the claimant has not submitted additional 
evidence and argument in support of his claim, or responded 
to VA notices.  Thus, while not specifically told to submit 
all evidence he might have, it appears he has done so.  There 
is no suggestion or evidence that any additional notice would 
provide any additional pertinent evidence.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

I.  Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the issue in 
this case involves a rating assigned in connection with a 
grant of service connection, the Board will follow the 
guidance of the Fenderson case in adjudicating the claim.  

The veteran's disability has been evaluated under 38 C.F.R. § 
4.104, Diagnostic Code 7007 (hypertensive heart disease), as 
30 percent disabling.  More recently, once the separate 10 
percent rating was assigned for hypertension, the coronary 
artery disease was rated under Code 7005.  As the criteria 
are the same, there is no prejudice to the veteran, nor does 
there seem to be any significance on the characterization of 
the coronary artery disease.

Under Diagnostic Codes 7005-7007, a 30 percent evaluation is 
warranted when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  

When there is more than one episode of congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, a 60 percent 
evaluation is warranted.  

A 100 percent evaluation is assigned for chronic congestive 
heart failure, or; workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

38 C.F.R. § 7005-7007 (2003).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2003).  

II.  Factual Background

The veteran's service medical records show that he was 
diagnosed with hypertension in service and was taking 
medication for it.  

A VA radiologic examination report of January 1992 showed 
that the veteran did not have any evidence of active 
pulmonary or cardiac disease.  

A report from a private medical examiner dated August 1994, 
reported that the veteran had been admitted with chest pain 
to the emergency room because he had positive enzymes and 
sinus tachycardia segment depression over the anterior leads.  
He underwent catheterization and the impression was severe 
three vessel coronary disease with normal left ventricle 
systolic and abnormal diastolic function.  He underwent an 
uneventful five-vessel bypass.  On discharge summary a cine 
angiography showed multifocus three-vessel disease and 
ejection fraction of approximately 50 percent.  The veteran's 
blood pressure was 140/60 in both the left and right upper 
extremities.  His chest was clear and cardiac evaluation 
showed no gallop or murmur.  The impression was that the 
veteran had unstable angina, possible myocardial infarction 
and obesity.  The final diagnosis was coronary artery 
occlusive disease with non-transmural infarction and obesity.  

A VA radiologic examination report of June 1995 revealed that 
the veteran had no persistent perfusion defects to suggest 
myocardial infarction.  The impression was probable 
diaphragmatic attenuation causing mild defect in the interior 
wall, otherwise unremarkable cardiac cardiolyte stress study.  

A private medical report of November 1997 showed that the 
veteran complained of occasional chest tightness and 
decreased endurance.  An exercise scan test revealed mild 
inferior wall perfusion deficit with exercise, possibly 
consistent with ischemia.  The provisional diagnosis was 
coronary artery disease status post coronary artery bypass 
graft, abnormal exercise tolerance test/thallium for cardiac 
catheterization.  

A medical report from a private examiner dated September 
1998, reported that the veteran was somewhat plethoric in 
appearance.  His chest was somewhat clammy but the remainder 
of his body was warm and dry.  The breath sounds were 
diminished.  No wheezes, rales or rhonchi were heard.  The 
heart sounds were somewhat distant but no murmurs were heard.  
The heart was not enlarged to palpitation.  The examiner 
reported that the veteran suffered from diffuse coronary 
artery disease.  He also reported that the veteran responded 
poorly to coronary bypass surgery and continued to have 
angina pectoris.  He opined that he doubted that anything 
could be done surgically for the veteran and that there was 
not any catheterization lab procedure that would likely give 
him significant improvement in coronary blood flow.  On 
review of the cardiac catheterization from 1997, it was 
reported that the left ventricular function overall appeared 
to be good although there was some hypokineses of the mild 
anterior wall.  In October 1998 that same medical examiner 
reported that the veteran had angina with exertion and his 
heart examination was unremarkable.  

An October 1998 report from a private medical examiner 
reported that the veteran was seen for shortness of breath.  
On examination the veteran's chest was quiet and clear.  
Cardiac was decrease, S1, S2 and there was no gallop or rub.  
The assessment was that the veteran's dyspnea on exertion was 
related to his intractable cardiac disease, not chronic 
obstructive pulmonary disease (COPD).  The veteran's 
pulmonary function tests in the past were characterized as 
mild obstructive lung disease, which made the examiner think 
that deconditioning and cardiovascular disease was more the 
source of his dyspnea on exertion and not pulmonary problems.  
An x-ray of the chest revealed that the heart size was within 
normal limits and there was no air space disease or effusion. 

On VA examination of October 1998, the veteran reported that 
he did not have any problems with his heart while in the 
military.  He also reported a history of hypertension and 
that he had catheterization and subsequent three-vessel 
bypass surgery.  He reported that his chest pain occurred 
every day, sometimes one to four times a day.  He reported 
headaches associated with taking his medications.  He also 
reported that while in Germany in 1978, after he received a 
dose of Indocin, he developed fluid around his heart.  His 
blood pressure was 148/80 on the left and 150/80 on the right 
with a pulse rate of 48.  He had no history of angioplasty, 
endocarditis, or heart valve problems.  He stated that at 
times when he was in the military his thyroid was mildly 
abnormal and thyroid tests had to be repeated on several 
occasions.  He never received any medications for his thyroid 
problems.  On examination the veteran's bradycardic had 
regular rhythm without murmur.  The assessment was 
hypertension since the early 1980s and significant coronary 
artery disease.  

A medical report from a private examiner dated March 1999, 
reported that the veteran had severe coronary artery disease 
and that he was having daily angina and was totally 
incapacitated.  The veteran's most recent cine arteriograms 
revealed very diffuse coronary artery disease and he was felt 
not to be a candidate for further bypass surgery and not a 
candidate for catheterization lab intervention to treat his 
symptoms.  The veteran was reportedly receiving maximum 
therapy.  

A VA hypertension examination May 1999, revealed that the 
veteran's blood pressure was 130/80 and on cardia examination 
the anterior sternotomy was present, regular rate and rhythm, 
without murmur, S3, or S4.  An electrocardiogram showed a 
sinus bradycardia at 55 beats per minute.  There was sinus 
tachycardia depression in the anterolateral leads.  The 
assessment was coronary artery disease, status post coronary 
artery bypass graft procedure, which has failed.  A treadmill 
test was scheduled to determine the extent of cardiac 
ischemia.  

On VA heart examination of June 1999, the veteran had a 
treadmill test with thallium.  He completed six minutes of 
Bruce protocol and reached the target heart rate of 142 beats 
per minute.  The test was stopped secondary to shortness of 
breath and minimal chest pain.  The stress electrocardiogram 
showed pseudonormalization of the anterior T-wave inversion 
present at rest and no arrhythmias.  The thallium portion 
showed inferior wall ischemia with some scar and extension 
apically.  The ejection fraction at peak stress was 60 
percent.  The assessment was inferior wall ischemia with scar 
extending apically, ejection fraction at peak stress of 60 
percent, and New York Heart Association functional class II 
with achievement of 7 metabolic equivalents (METs) on stress 
testing.  

A private medical report of November 1999 showed that the 
veteran was hospitalized with chest complaints described as 
pressure in the mid sternum radiating down from his left arm 
with some shortness of breath.  He reported no nausea, 
vomiting or diaphoresis.  He denied any fevers or chills.  He 
had no headaches or dizziness.  On examination the chest was 
clear to auscultation.  Cardiovascular examination revealed 
regular rate and rhythm without murmurs, gallops or rubs.  
The electrocardiogram (EKG) showed no status post changes.  
The assessment was chest pain; rule out myocardial 
infarction.  

A March 2000 report from a private examiner reported that the 
veteran had severe coronary artery disease and now had 
diffuse multi-vessel disease, which was not amenable to 
further bypass surgery or angioplasty.  The examiner opined 
that the veteran had angina at rest certainly at less than 3 
METs of physical activity.  

A VA treatment report dated July 2000 showed that the veteran 
had class four angina, which is angina at rest with minimal 
exertion.  The examiner reported that the veteran should be 
considered totally disabled by his coronary artery disease, 
which included failed bypass surgery and the veteran not 
being able to have additional surgery.  

On radiology diagnostic report of September 2000, the 
veteran's cardiac single-photon emission computed tomography 
images demonstrated no evidence for decreased radiotracer 
activity during stress or rest.  Evaluation of cine images 
demonstrated normal wall motion and thickening.  The ejection 
fraction was calculated at 67 percent.  The veteran underwent 
five and a half minutes of the Bruce treadmill protocol, 
which was terminated secondary to shortness of breath. The 
target heart rate was not achieved.  At rest the veteran's 
heart rate was 58 with blood pressure of 140/80; at peak 
stress the heart rate was 138 with blood pressure of 220/100.  
Rest EKG demonstrated normal sinus bradycardia with Q waves 
in leads 3 and arteriovenous fistula (AVF).  Stress EKG 
demonstrated sinus tachycardia with Q waves in leads 3 and 
AVF with no significant sinus tachycardia depression.  The 
impression was ejection fraction 67 percent.  There was no 
evidence of scar or ischemia.  

On VA examination of January 2001, the veteran was a well-
developed, obese male, in no acute distress.  He was not 
dyspneic on evaluation.  His blood pressure was 121/66, pulse 
53 and respiratory rate 18.  His cardiac examination revealed 
S1, S2, without murmurs, rubs or gallops.  The chest 
examination revealed a sternal scar extending from the 
sternal notch to below the xiphoid from his bypass surgery.  
His lungs were clear.  The impression was that in terms of 
current hypertensive heart disease, based on previous and 
present history, symptomatology, and a letter from the 
veteran's cardiologist, it was a fairly significant problem 
with the veteran being able to perform probably no more than 
1 to 2 METs of activity, considering that he was having, 
chest pain at rest.  The ejection fraction was 67 percent and 
the chest x-ray revealed postoperative changes of median 
sternotomy and coronary artery bypass grafting with low 
ventilatory volumes.  The examiner further opined that he did 
not see any evidence of congestive heart failure.  

On VA examination of April 2001, the examiner opined that 
cardia hypertrophy, dilation and left ventricular 
dysfunctions were all negative.  He reported that he had the 
results of the stress test performed in September 2000, 
during which the veteran was able to complete five and a half 
minutes of the Bruce protocol, but the test was stopped 
secondary to shortness of breath.  He reported that the test 
revealed that the veteran did not reach the target heart rate 
and that his stress heart rate was 138 with a target of 144.  
The electrocardiogram showed sinus bradycardia with Q waves 
in III and F, with no significant sinus tachycardia 
depression.  He however could not convert this information to 
specifically the metabolic equivalents.  He reported that the 
veteran symptoms of chest pain and his performance to 1 to 2 
METs of task of activity was not consistent with the 
echocardiogram and therefore the question of validity of the 
symptomatology expressed by the veteran had to be questioned.  

III.  Analysis

Review of the record indicates that the veteran's service 
connected hypertensive heart disease does not substantiate an 
increased evaluation under Diagnostic Code 7005-7007.  Based 
on the criteria included therein, it is concluded that the 
veteran's symptoms more nearly approximate those for a 100 
percent rating.

It is noted that the veteran's ejection fraction was in the 
range that would warrant a 30 percent rating.  This reading, 
however, does not appear to be the most appropriate reading 
of the overall disablement.

It has been noted that the veteran is fatigued and short of 
breath.  He has had coronary artery bypass grafting that has 
been described as failed.  He has a METs reading of less than 
3.  He has angina at rest and has been described as 
incapacitated.  These findings more nearly approximate the 
rating of 100 percent under Codes 7005-7007.  


ORDER

With resolution of reasonable doubt entitlement to an initial 
evaluation of 100 percent disabling for hypertensive heart 
disease, is granted, subject to the law and regulations 
governing the award of monetary benefits.  

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



